Citation Nr: 1732613	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1981 to May 1988 and from July 2007 to June 2008.  The Veteran also had unconfirmed periods of active and/or inactive duty for training between May 1998 and July 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claimed that the onset of his left knee disability was in 1999 during the running component of a PT test. See September 2009 VA examination.  There are no records in the claims file that clarify whether the Veteran was on active duty for training and/or inactive duty for training at that time.  There is also no indication that the AOJ has requested any such records.  As the Veteran has more than 19 years of inactive service, these records are likely to be relevant to the Veteran's claim. See December 2015 Certificate of Release or Discharge from Active Duty.   Therefore, remand is required for the AOJ to attempt to secure any records that pertain to the Veteran's inactive service from May 1988 to July 2007.

The Board also finds that evidence is needed to consider whether the Veteran is entitled to service connection based on aggravation of his left knee disability.  The Veteran underwent a VA examination in September 2009, and the Veteran's left knee disability was diagnosed as developmental variant lateral femoral condyle.  The examiner did not offer an opinion on whether the Veteran's developmental disability was a "defect" or "disease" and whether the condition was aggravated by his active service.  On remand, the AOJ should obtain an addendum opinion on whether the Veteran's service aggravated his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Indianapolis VA Medical Center from February 2010 to the present, and associate them with the claims file or virtual record.

2. Contact the appropriate units or agencies to verify the specific dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file. All records and/or responses received should be associated with the claims file.

3. Contact the appropriate repositories to obtain any records that pertain to any periods of ACDUTRA or INACDUTRA between May 1988 and July 2007.

4.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's knee condition.  The entire claims file, to include a complete copy of this REMAND, should be made available to and reviewed by the examiner designated to provide an opinion.  The examiner should elicit from the Veteran a full and detailed medical history regarding the Veteran's knee condition.  The examiner is asked specifically to:
(a) Diagnose any knee disability.  If the examiner identifies a developmental condition, he or she must determine whether the condition is a "defect" (i.e., a condition not capable of deterioration) or a "disease."  
(1) If the condition is a "disease," he or she must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the developmental disease first manifested during active duty service or ACDUTRA or was aggravated beyond its natural progression during a period of active duty service or ACDUTRA.  If the disorder was aggravated beyond its natural progression during a period of ACDUTRA, was such worsening caused by the period of ACDUTRA? 
(2) If the examiner identifies a developmental defect, he or she must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffered a superimposed disease or injury during active service or during a period of ACDUTRA, resulting in additional disability.
(b) For each identified disability, the examiner must opine as to whether the disability is at least as likely as not (i.e., 50 percent or more probability) related to an INJURY that occurred during or was aggravated by active service, ACDUTRA, or INACDUTRA.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A fully supported rationale must be set forth for any opinion provided.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




